Mr. Justice Lawrence delivered the opinion of the Court: This was a suit upon a promissory note, and the record is brought here on the judgment of the court overruling a demurrer to the declaration. The only objection taken to the declaration is, that the endorsement is not sufficiently averred. The declaration alleges that the payee endorsed the note by writing his name across the back thereof, to one John M. Hinkle, with a like averment of endorsement by Hinkle to Hoddy, and by Hoddy to the plaintiff. This is not an averment of a blank endorsement, as claimed by appellant, but of an endorsement to a particular person, and is sufficient. We are asked by appellee’s counsel to give damages, on the ground that the appeal was clearly taken for delay. The statute allows this court to give damages only in cases where the appeal is not prosecuted, and not because we may think it is prosecuted for delay. The court does not give damages when the record has been filed and errors have been assigned. Judgment affirmed.